DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 in response to Office Action dated May 28, 2021 and August 6, 2021 has been entered.
The applicant has submitted Request for Continued Examination referring to Response After Final Action filed on July 28, 2021. However, this Response After Final Action did not submit any claim amendments. Thus, the latest claims filed for this application are the claims filed on April 28, 2021 which were rejected with Final Office Action dated May 28, 2021. The Examiner tried to contact Applicant’s representative Ilona M. Wheat multiple times without any success and multiple messages were left for Ilona M. Wheat to determine the latest set of claims that needed to be prosecuted. However, no response was received from Applicant’s representative. Hence, this Office Action is issued by prosecuting latest set of claims dated April 28, 2021.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
For claims, 1-4, 10-15, and 21 rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0211679 to Mezhibovsky ("Mezhibovsky") in view of US 2016/0028889 to Mittal ("Mittal"), the Applicant has argued that “Unlike visually displaying the menu options, the present claims recite presenting a textual response which is not a prompt but rather is the information the user is actually attempting to obtain seeking from the system (e.g., a credit card balance inquiry or similar information). Indeed, the response is obtained from the automated call handling system in response to the transmitted user action specifying a user request. Because Mezhibovsky only teaches displaying prompts rather than responses it fails to teach or suggest presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by the user.” (emphasis added) (Remarks, Page 3). The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a textual response which is not a prompt but rather is the information the user is actually attempting to obtain seeking from the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Mezhibovsky clearly teaches claim limitation “transmitting the first audio response (audible menu) to the user upon determining that the first audio response (audible menu) includes information (menu options) associated with the first user request (options associated/ resulting from user request).” (Note: the Applicant is advised to refer to Koch (US Patent Application Publication No. 2003/0005076) teaching the audio .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky (US Patent Application Publication No. 2011/0211679), and further in view of Mittal (US Patent Application Publication No. 2016/0028889).
Regarding claim 1, Mezhibovsky teaches a method for operating an interactive voice response (IVR) system, the method comprising:
obtaining a command for initiating an intelligent voice assistant (IVA) system (Fig. 1 item 114, 116) during a call between a mobile device operated by a user (Fig. 1 item 107) and an automated call handling system (Fig. 1 item 109), wherein the initiating command comprises an input effectuated on the mobile device (Paragraphs 0035, 0037 caller opt-in command during call with IVR, caller entering device address for visual menu), and wherein the IVA system is configured to receive user input comprising natural language commands (spoken or text) for operating the automated call handling system (Paragraphs 0027, 0034, 0049 caller responding verbally/spoken request, VAS assisting IVR) (Paragraphs 0023-0037);
obtaining a first natural language command from the mobile device microphone (Paragraphs 0034, 0049 caller verbal/spoken request);
determining a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0034, 0051deteremine caller response/selection for the prompt);
obtaining a first audio response (audio menu) from the automated call handling system in response to the transmitted first user action (Paragraphs 0034, 0047, 0049 response to caller selected option); and
transmitting the first audio response (audio menu) to the user upon determining that the first audio response (audio menu)  includes information (prompts options associated/ resulting from user request) associated with the first user request (Paragraphs 0034, 0045, 0047-0050 ensuring IVR responsive to caller selection and 
Mezhibovsky does not specifically teach initiating command to be a haptic command, and transmitting the determined user action to the automated call handling system.
However, in the similar field, Mittal teaches caller providing haptic input command effectuated on the mobile device (Paragraphs 0035, 0045-0046 input through touch sensitive display), and transmitting the determined user action to the automated call handling system (Paragraphs 0034, 0045-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mezhibovsky to include caller providing haptic input command effectuated on the mobile device and transmitting the determined 
Regarding claim 2, Mezhibovsky teaches the call to the automated call handling system is initiated via a telephony network (Fig. 1 item 101, Paragraphs 0023-0024).
Regarding claim 3, Mezhibovsky teaches the automated call handling system (Fig. 1 item 109) is associated with an IVR system (Fig. 1 item 112) comprising a plurality of IVR prompts (Paragraphs 0033, 0035, 0053).
Regarding claim 4, Mezhibovsky teaches navigating the IVR system by transmitting a response from the telephony network to the automated call handling system in response to an IVR prompt (Paragraphs 0034, 045, 0047-0050 CS ensuring IVR responsive to caller selection and transmitting verbal response to caller).
Regarding claim 10, Mezhibovsky teaches determining that the first audio response includes information associated with the first user request comprises using natural language processing (Paragraphs 0042-0045, 0047-0048).
Regarding claim 11, Mezhibovsky teaches the haptic input of the initiating command for initiating the IVA system comprises a tap pattern (Paragraphs 0032 specific DTMF touches, 0047 specific radio buttons).
Regarding claim 12, Mezhibovsky teaches a system for operating a mobile application using natural language commands, the system comprising:
one or more physical processors configured by machine-readable instructions (Paragraphs 0024-0030) to:

obtain a first natural language command from the mobile device microphone (Paragraphs 0034, 0049 caller verbal/spoken request);
determine a first user action based on the first natural language command, wherein the first user action specifies a first user request (Paragraphs 0034, 0051deteremine caller response/selection for the prompt);
obtain a first audio response (audio menu) from the automated call handling system in response to the transmitted first user action (Paragraphs 0034, 0047, 0049 response to caller selected option); and
transmit the first audio response (audio menu) to the user upon determining that the first audio response (audio menu) comprises information (prompts options associated/ resulting from user request) associated with the first user request (Paragraphs 0034, 0045, 0047-0050 ensuring IVR responsive to caller selection and transmitting verbal response to caller) by presenting a textual response corresponding the first audio response within a graphic user interface of the mobile device operated by 
Mezhibovsky does not specifically teach initiating command to be a haptic command, and transmitting the determined user action to the automated call handling system.
However, in the similar field, Mittal teaches caller providing haptic input command effectuated on the mobile device (Paragraphs 0035, 0045-0046 input through touch sensitive display), and transmitting the determined user action to the automated call handling system (Paragraphs 0034, 0045-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Mezhibovsky to include caller providing haptic input command effectuated on the mobile device and transmitting the determined user action to the automated call handling system as taught by Mittal in order to allow 
Regarding claim 13, refer to rejections for claim 12 and claim 2.
Regarding claim 14, refer to rejections for claim 13 and claim 3.
Regarding claim 15, refer to rejections for claim 14 and claim 4.
Regarding claim 21, refer to rejections for claim 12 and claim 10.

Claims 5-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky and Mittal as applied to claims 4, 15 above, and further in view of Or-Bach (Patent No. 9,001,819).
Regarding claim 5, Mezhibovsky teaches obtaining prompt information associated with the automated call handling system, the prompt information comprising at least one of a known sequence of IVR prompts, and a predetermined IVR response (Paragraphs 0034, 0036, 0045 navigating menu by responding to displayed menu options), but Mezhibovsky and Mittal do not teach obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user.
However, in the similar field, Or-Bach teaches obtaining historic user information associated with the automated call handling system, the historic information comprising a plurality of IVR prompts previously selected by the user (col. 7 ll. 31-37, col. 9 ll. 39-42, col. 10 ll. 22-35, col. 12 ll. 22-33, col. 17 ll. 2-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Mezhibovsky and Mittal to include 
Regarding claim 6, Or-Bach teaches determining the first user action comprises using a machine learning algorithm on the first natural language command, the prompt information, and the historic user information (col. 6 ll.59-col. 7 ll. 37, col. 7 ll. 63-col. 8 ll. 20, col. 9 ll. 39-42, col. 10 ll. 22-35, col. 12 ll. 22-33). (Note: the applicant is advised to refer to Goldberg (US Patent Application Publication No. 2018/0255180, Paragraphs 0013-0015, 0024-0029 for common knowledge of using machine learning to process natural language understanding commands for IVR). 
Mittal teaches determining the first user action comprises using a machine learning algorithm on the first natural language command, and the prompt information (Paragraphs 0045-0048, 0051, 0065 system speech recognition by mapping to English language phrases).
Regarding claim 7, Mittal teaches determining the first user action comprises identifying an IVR prompt associated with the first user request based on the output of the machine learning algorithm (Paragraphs 0045-0048, 0051, 0065 system speech recognition by mapping to English language phrases and/or data request).
Regarding claim 8, Mittal teaches transmitting the determined user action to the automated call handling system comprises identifying an IVR prompt associated with 
Regarding claim 9, Mezhibovsky teaches transmitting the determined user action comprises transmitting an audio transmission to the IVR system using an Extensible Messaging and Presence Protocol (XMPP) protocol (Paragraphs 0029, 0035, 0040 teaches use of VXML for audio prompts, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to use XMPP as an implementation choice. Note; The applicant is advised to refer to Fried (US Patent Application Publication No. 2011/0110364) paragraph 0124 to understand the common knowledge of the use of commercially available standards-based protocols including HTTP, VXML and XMPP etc. as an implementation choice.).
Regarding claim 16, refer to rejections for claim 15 and claim 5.
Regarding claim 17, refer to rejections for claim 15 and claim 6.
Regarding claim 18, refer to rejections for claim 17 and claim 7.
Regarding claim 19, refer to rejections for claim 18 and claim 8.
Regarding claim 20, refer to rejections for claim 19 and claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653